Citation Nr: 1710068	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  11-10 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for joint disability claimed as rheumatoid arthritis, to include as due to exposure to herbicides and/or a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from January 1966 to January 1968, to include service in the Republic of Vietnam (Vietnam).  His awards and decorations, amongst many others, include the Purple Heart Medal.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously before the Board in July 2014, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action. 


FINDING OF FACT

Rheumatoid arthritis is not etiologically related to the Veteran's active service, was not present to a compensable degree within one year of separation from active service, is not a disability presumed to be related to exposure to herbicides, and was not caused or permanently worsened by a service-connected disability. 


CONCLUSION OF LAW

Rheumatoid arthritis was not incurred in or aggravated by active service, the incurrence or aggravation of rheumatoid arthritis during active service may not be presumed, and rheumatoid arthritis is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to his claim.  The record shows that the Veteran was mailed letters in April 2010 and July 2010, advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  These letters also provided the Veteran with appropriate notice with respect to the disability rating and the effective date elements of his claim.  

The Board also finds that the Veteran has been afforded adequate assistance in response to his claim.  His service treatment records (STRs) are of record.  VA Medical Center and private treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Where a Veteran served for at least 90 days during a period of war and manifests certain disabilities to a degree of 10 percent within one year from the date of separation from that service, that disability shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

The disease entity for which service connection is sought must be chronic rather acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309 (a), continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

If a veteran was exposed to an herbicide agent during active service and manifests certain disabilities to a compensable degree any time after such service, those disabilities will be service connected even though there is no record of such disease in service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are satisfied. 38 C.F.R. § §  3.307(a)(6), 3.309(e).  However, rheumatoid arthritis is not a disability presumed to be related to exposure to herbicides.

Service connection may be granted for a disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310 (a) (2016).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable.  38 C.F.R. § 3.310 (a) (2016); Allen v. Brown,  7 Vet. App. 439 (1995).  

When there is an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. §  5.107 (West 2014); 38 C.F.R. §  3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

Analysis

The Veteran asserts that his rheumatoid arthritis is related to herbicide exposure sustained while serving in Vietnam, or in the alternative, that his rheumatoid arthritis was caused or chronically worsened by a service-connected disability, specifically his service-connected residuals of right arm avulsion fracture.  

Review of the record shows that he had service in Vietnam for 11 months, and thus he is presumed to have been exposed to herbicides during active service.  However, the Board notes that rheumatoid arthritis is not a disability which is presumed to be related to exposure to herbicides.  Therefore, presumptive service connection based on exposure to herbicides is not applicable in this case.  However, that does not preclude the Board from considering whether the Veteran's rheumatoid arthritis is directly related to his active service, to include his exposure to herbicides.

STRs are silent for complaints of, or treatment for, symptoms which could be associated with a diagnosis of rheumatoid arthritis while the Veteran was in active service.  Further, he was not diagnosed with rheumatoid arthritis during active service.  

Review of the post-service medical evidence of record shows that in October 2002, the Veteran was seen for evaluation and treatment with a private treatment provider after a 3-4 month history of pain, involving multiple joints with prolonged morning stiffness.  At that time, the Veteran was found to have positive antinuclear bodies (ANA) and positive rheumatoid factor and was diagnosed with sero-positive rheumatoid arthritis with elevation of liver enzymes.  

In September 2014, the Veteran was afforded a VA examination.  At that time, the examiner confirmed the diagnosis of rheumatoid arthritis.  The examiner opined that rheumatoid arthritis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that there was no evidence that the Veteran's rheumatoid arthritis had its onset during service or within one year of his 1968 separation from active service, and there was no evidence that the Veteran's rheumatoid arthritis was caused or aggravated by his exposure to herbicides.  The examiner noted that there was no research to suggest that exposure to herbicides caused rheumatoid arthritis.  

The examiner also opined that the Veteran's rheumatoid arthritis was not caused or aggravated by a service-connected disability.  In this regard, the examiner noted that the Veteran was not diagnosed with rheumatoid arthritis until 2002, more than 30 years following his separation from active service and that there was no evidence to suggest that a fracture or a gunshot wound could lead to rheumatoid arthritis many decades later.  The examiner also noted that it was not a medically logical conclusion that a trauma occurring decades earlier could aggravate a condition that developed later.  The examiner also noted that rheumatoid arthritis was characterized as an autoimmune disease, which was not linked to trauma whatsoever.   

The examiner went on to explain that rheumatoid arthritis occurred when your immune system attacked the synovium, which was the lining of the membranes that surrounded your joints.  The resulting inflammation thickened the synovium, which could eventually destroy the cartilage and bone within the joint.  The tendons and ligaments that held the joint together would then weaken and stretch, causing the joint to gradually lose its shape and alignment, which was the cause of the pain the Veteran reported.  The examiner went on to report that the exact cause of rheumatoid arthritis was still not known, but was mostly due to the body's immune system mistaking healthy tissues as foreign and potentially dangerous invaders and attacking them.

The Board finds that the September 2014 VA opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet App. 295 (2008).  For that reason, great probative weight is assigned to this opinion.  Further, there is no medical opinion to the contrary.  

Additionally, the Veteran did not provide any evidence, to include medical research, which would support his contention that his rheumatoid arthritis could in some way be related to his exposure to herbicides, or that it was caused or chronically worsened by a service connected disability.  While the Veteran is competent to report observable symptomatology, he is not competent to link his current diagnosis of rheumatoid arthritis to his active service, to include herbicide exposure sustained therein, or to provide an opinion that it was caused or chronically worsened by a service-connected disability.  Opinions of that nature require medical expertise and are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.  

Moreover, as noted above, the Veteran's rheumatoid arthritis did not manifest until nearly 30 years after his separation from service.  Therefore presumptive service connection is not applicable in this case. 38 C.F.R. § 3.309(a) (2016). 

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for rheumatoid arthritis is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for rheumatoid arthritis, to include as due to in-service exposure to herbicides, is denied. 



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


